Citation Nr: 0609289	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  03-12 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for skin disability, to 
include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran had active military service from May 1966 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The record reflects that the veteran was scheduled to testify 
before a hearing officer at the RO in June 2003; however, he 
failed to appear for that hearing and has not requested that 
the hearing be rescheduled.

In a February 2005 decision, the Board granted reopening of 
the veteran's claim for service connection for skin 
disability and remanded the reopened claim for further 
development.  The development has been completed and the 
veteran's claim is now ready for Board review.


FINDING OF FACT

The veteran currently has residuals of chloracne as a result 
of his exposure to herbicides in service.


CONCLUSION OF LAW

Residuals of chloracne were incurred in active duty.  38 
U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

In the case at hand, the Board has found the evidence 
currently of record to be sufficient to establish the 
veteran's entitlement to service connection for residuals of 
chloracne.  Therefore, no further development of the record 
is required with respect to the matter decided herein.  

Although the record reflects that the originating agency has 
not provided VCAA notice with respect to the initial-
disability-rating and effective-date elements of the claim, 
those matters are not currently before the Board and the 
originating agency will have the opportunity to provide the 
required notice before deciding those matters.

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002).  Moreover, the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year, after the last 
date on which the veteran was exposed to an herbicide agent 
during active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(ii).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


The Evidence

The veteran's service personnel records show that he served 
in Vietnam from October 1966 to October 1967, and from 
February 1968 to July 1968.  The veteran's service medical 
records show that the veteran was treated for folliculitis in 
June 1968.  When examined in March 1969 for separation from 
service, it was noted that a cyst was cut and drained at age 
22.

On VA examination in January 1978, the veteran reported that 
during service he was treated for a left ear cyst.  The 
veteran's skin was noted to be normal. 

The veteran was provided a VA Agent Orange examination in 
December 1981.  He was noted to have hyperpigmentation over 
the back, posterior chest, and buttocks.  No active process, 
pustules or macules were noted.

VA outpatient treatment records indicate that in August 1983 
the veteran complained of a recurrent rash and a burning 
sensation on his back, face, arms and legs.  He reported a 
history of Agent Orange exposure.  The diagnoses included 
Agent Orange exposure and folliculitis.  In September 1983 
the veteran complained of chronic pimples on his face and 
back.  The assessment was folliculitis and acne scars.

VA records reveal that a lipoma was removed from the 
veteran's face in June 1994.

The veteran submitted two statements in March 1995, one from 
his brother and one from a friend.  They stated that prior to 
serving in Vietnam the veteran did not have any skin 
disability.  They reported that since the veteran got back 
from Vietnam in 1967 he had had skin problems on his face.

On VA examination in June 2005, the veteran was noted to have 
acne and acne scarring.  In a July 2005 addendum, the VA 
examiner stated that the veteran currently has icepick 
scarring on his face in addition to ongoing active acne.  He 
noted that the cutaneous aspects of Agent Orange exposure 
include a contact dermatitis that occurs with the acute 
exposure.  In addition, severe, inflammatory acne with 
predilection for malar area of face, called chloracne, may 
also occur with acute exposure.  It was the VA 
dermatologist's opinion, based on a review of the veteran's 
history and an examination of the veteran, that it is as 
likely as not that the veteran had chloracne, resulting in 
residual scarring of his face.

Discussion

The veteran and his service representative essentially 
contend on appeal that the veteran currently suffers from 
chloracne that is the result of in-service exposure to 
herbicides.

With regard to the claim of entitlement to service connection 
for chloracne on a presumptive service basis, the Board 
acknowledges at the outset that the veteran served in Vietnam 
and, as such, his in-service exposure to herbicides is 
presumed.  However, a detailed review of the objective 
medical evidence of record on this claim indicates that the 
veteran was first diagnosed with an acneform skin disability 
in 1983, more than 10 years after his separation from 
service.  There is no medical evidence showing that it was 
manifested to a compensable degree within one year of the 
last date he was exposed to herbicides in service, 
presumptive service connection for chloracne is not in order.

The veteran contends that he developed a skin disorder while 
serving in Vietnam, and lay statements from the appellant's 
brother and a friend indicate that they personally observed 
the appellant and observed that he had a skin disability on 
his face immediately following his return from Vietnam, and 
thereafter.  Skin conditions, unlike most other medical 
conditions, are readily observable by laypersons and do not 
require medical expertise to establish their existence.  
Furthermore, a VA skin examination, with a July 2005 
addendum, affirmatively connects the veteran's diagnosed 
residuals of chloracne with his military service.

In the Board's opinion, the evidence supportive of this claim 
is at least in equipoise with that against the claim.  
Accordingly, service connection is warranted for residuals of 
chloracne.


ORDER

Entitlement to service connection for residuals of chloracne 
is granted.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


